Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Claims 9, 11-21 and 23-25 are pending. Claims 9, 21 and 23 are amended. Claims 1-8, 10 and 22 are cancelled.  Claims 16-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-15, 21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  There is no basis in the instant specification for “…to switch a direction of the airflow between the first and second directions in response to activation of the physical user interface by a user for at least a preset threshold interval” as recited in claim 9. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-15, 21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, There is no basis in the instant specification for “…to switch a direction of the airflow between the first and second directions in response to activation of the physical user interface by a user for at least a preset threshold interval”.
For the purpose of this examination, the claim has been interpreted to mean:
--…in which the controller causes the air flow generator to switch a direction of the airflow between the first and second directions in response to activation of the physical user interface by a user, which overrides the current direction of the airflow.--.
Regarding claims 11-15, 21 and 23-25, the claims are rejected by virtue of their dependency on claim 9.

Claim Rejections - 35 USC § 101
Claims 9, 11-15, 21 and 23-25 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically, the apparatus claim calls for a human organism to activate the physical user interface. In the instant case, claim 9 encompasses the aforementioned human organism.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 11-13, 15, 21 and 23- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mundt et al. (US 2015/0127188, herein “Mundt”) in view of Smith et al. (US 2009/0208333, herein “Smith”).
Regarding claim 9, Mundt discloses: 
an information handling system (208, figs. 2a, 2b) (300, fig. 3), comprising:
a housing (302) (fig. 3);
one or more communication interfaces (212) for communicatively coupling the information handling system (208) to one or more other systems (fig. 2a) [par. 0024, lines 24-32];
a processing subsystem (102 to 114) (fig. 1) for processing data that is sent or received via at least one of the one or more communication interfaces (212) [par. 0020, lines 12-21];
an air flow generator (210, figs. 2a, 2b) (306a, fig. 3) that is able to generate an air flow through at least part of the information handling system (208, 300) in a first direction and in a second direction that is different from the first direction [par. 0035, lines 26-32];
a physical user interface (mechanical switch 306c) accessible outside of the housing (302) [par. 0034, lines 8-13];
a controller (102) communicatively coupled to the physical user interface (306c) and the air flow generator (210, 306a) [par. 0034, lines 8-17] (it is noted, the controller -102- controls the functionality of cooling system 306 -that includes fans 306a, engine 306b and controls 306c-, see par. 0026, lines 13-33, wherein the controls -306c- include the physical user interface), in which the airflow generator (210, figs. 2a, 2b) (306a, fig. 3) switches a direction of the airflow between the first and second directions in response to activation of the physical user interface (306c) by a user [par. 0034, lines 8-17] which overrides the current direction of the airflow (here, again, per par. 0034, lines 13-17, the user can “switch between” first and second directions. By having the option of switching between directions, the user overrides whatever the previous direction was. Per Merrian-Webster, overrides means “interrupt the or “a device for suspending an automatic function on a machine”).
	Mundt does not disclose: 
the controller causing the airflow generator to switch the direction of the air flow in response to activation of the physical user interface by the user.
Controllers causing airflow generators to switch the direction of the air flow in response to activation of a physical user interface by a user are known in the art. Smith, also directed to a controller (500) for an air flow generator (10) (figs. 2 and 11) (it is noted, the air flow generator -10- is capable of being incorporated into an air conditioning system, par. 0115, lines 1-6) causing the airflow generator (10) to switch the direction of the airflow in response to activation of the physical user interface (buttons 504 to 512) [par. 0092, lines 1-3] by a user [par. 0057, lines 10-12] teaches the controller (500) making the fan motor module to remove power from the fan motor, wait until the fan motor reaches approximately zero RPM, and then switching the rotation direction, as a protection measure for the motor by allowing the motor to stop before switching the rotation [par. 0057, lines 12-15].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Mundt the teachings of Smith to have the controller causing the airflow generator to switch the direction of the air flow in response to activation of the physical user interface by the user, as taught by Smith, and considering that the information handling system of Mundt, having all the instrumentality or aggregate of instrumentalities operable to override the current direction of the airflow (based upon, for instance, the comparison of the first air temperature measurement and the second air temperature measurement, par. 0036, lines 23-26), would be capable of having the controller switching a current direction of the airflow in response to activation of the physical user interface by the user, as a protection measure for the motor by allowing the motor to stop before switching the rotation.
Regarding claim 11, Mundt discloses: 
the air flow generator (210, 306a) including:
at least one fan (210, 306a) and a rotational direction of the at least one fan is reversed to change the direction of the air flow [par. 0034, lines 13-17].
Regarding claim 12, Mundt discloses: 

Regarding claim 13, Mundt discloses: 
a temperature measuring sensor [par. 0035, lines 1-5] that is communicatively coupled to the controller (102) and that measures a temperature of air [par. 0035, lines 26-32].
Regarding claim 15, Mundt discloses: 
the controller (102) being communicatively coupled to the temperature measuring sensor [par. 0026, lines 18-44] (it is noted, the processor -102- controls the functionality of cooling system -306- that includes fans -306a-, engine -306b- and controls -306c-, see par. 0026, lines 13-33, wherein the controls -306c- include temperature sensors), and the controller (102):
causes the air flow generator (210, 306a) to generate the air flow in the first direction and receives a first temperature from the temperature measuring sensor [par. 0035, lines 26-30]; 
causes the air flow generator (210, 306a) to generate the air flow in the second direction and receives a second temperature from the temperature measuring sensor [par. 0035, lines 26-33]; 
compares the first temperature to the second temperature [par. 0035, lines 33-36]; and
controls the air flow generator (210, 306a) to generate the air flow in one of the first and second directions based on the comparison of the first temperature to the second temperature [par. 0035, lines 33-36].
Regarding claim 21, Mundt discloses: 
the controller (102) being further configured to perform the comparison of the first temperature and the second temperature periodically [par. 0036, lines 1-2].
Regarding claim 23, the combination of Mundt and Smith discloses: 
activation of the physical user interface causes the controller (Mundt, 102) controlling the air flow generator (Mundt, 210, 306a) to switch the direction of the air flow to override the direction that was 
Regarding claim 24, the recitation “the information handling system is configured to send a notification when the air flow generator changes a direction of the air flow” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the information handling system taught by Mundt, having all the instrumentality or aggregate of instrumentalities operable to compute, classify, process, transmit, receive, retrieve, originate, switch, store, display, manifest, detect, record, reproduce, handle, or utilize any form of information of the system (emphasis added), is capable of being configured to send a notification when the air flow generator changes a direction of the air flow [par. 0020, lines 1-12].
Regarding claim 25, Mundt discloses: 
the controller (102) comprising a processor that is part of the processing subsystem (fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mundt and Smith in view of Sato (US 8,706,315).
Regarding claim 14, the combination of Mundt and Smith discloses: 
the controller (Mundt, 102) receiving a signal from the temperature measuring sensor [Mundt, par. 0034, lines 8-17], but does not disclose prompting a warning signal when the temperature reaches a pre-set threshold.
However, in HVAC systems in general, having advanced controllers being capable of prompting a warning signal when abnormal conditions occurred for the purpose of maintaining equipment and/or people integrity, is known in the art. Sato, for instance, also directed to an air-cooled electronic device (50a) contained in an enclosure (fig. 1A) and comprising an air flow generator (cooling fan -54a1-) that discharges air from an inside of the electronic device (50a) to an outside of the electronic device (50a) [abs., lines 1-4], a temperature measuring sensor (13) (fig. 1A) that measures a temperature of air [col. 5, teaches the controller (15, 16) receiving a signal from the temperature measuring sensor (13) and prompting a warning signal when the temperature reaches a pre-set threshold [col. 6, lines 28-33] and, in Sato’s case stops the operations of the device (50a) when the abnormality warning on intake air temperature is notified [col. 6, lines 35-37].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mundt, Smith and Sato to have the controller prompting a warning signal when the temperature reaches a pre-set threshold, in order to maintain equipment and/or people integrity.

Response to Arguments
The objection to claims 21-24 are withdrawn in light of the remarks.
Applicant's arguments filed 11/09/2021 have been fully considered but they do not apply to the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763